Smith, Judge.
The grant of the plaintiffs motion for summary judgment in this suit by an attorney to collect attorney fees is reversed.
The fact of the debt is squarely disputed, and the issue cannot be resolved without a credibility determination. Questions of credibility cannot be decided on a motion for summary judgment. Ramsey v. Thomas, 133 Ga. App. 869, 871 (212 SE2d 444) (1975).

Judgment reversed.


Deen, P. J., and Banke, J., concur.

Stowers, Roane & Carley, Stephen F. Carley, for appellee.